Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on October 12th, 2021.  Claims 1, 2, and 5-7 are allowed.  Claims 6 and 7 are newly added.  Claims 3 and are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12th, 2021 has been entered.
 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3 and 4 directed to an invention non-elected without traverse.  Accordingly, claims 3 and 4 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed October 12th, 2021, with respect to claims 1, 2, and 5-7 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Hibner, does not teach or fairly suggest a biopsy tissue transport device, as particularly recited in claim 1, which includes wherein the flexible member is extended away from the sample containers in a longitudinal direction of each of the plurality of sample containers.
Further, the closest prior art of record, namely Hibner, does not teach or fairly suggest a biopsy tissue sample transport device, as particularly recited in claim 7, which includes a sealing member structured and arranged as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798